Citation Nr: 1147029	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  10-09 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 until November 1974, with additional service that has not yet been verified.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board videoconference hearing before the undersigned acting Veterans Law Judge in April 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In this case, the record is not developed to a point at which the Board can issue its final determination as to service connection for left knee degenerative joint disease.  While the Board regrets the delay, a remand cannot be avoided at this time.

Service Treatment and Personnel Records

The Veteran contends that he injured his knee during basic training and was hospitalized at the Walson Army Hospital in Fort Dix, New Jersey.  He contends that this incident occurred in 1972.  See hearing transcript at page 5.  The Board reviewed the service treatment records in the claims folder in an effort to see the hospital treatment records.  These records are not in the service treatment records found within the claims folder.  Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran by making as many attempts as necessary to obtain federally controlled records, such as relevant service treatment records.  Because the Veteran has put VA on notice that there are relevant service treatment records missing from the claims folder, a remand is required in order for VA to meet this duty to assist.

Also, the review of the service treatment records reveals that the November 1972 to November 1974 period of active service noted on the Veteran's DD Form 214 may not be the Veteran's only period of service.  The service treatment records include a January 1979 reenlistment examination.  And, in August 1979, the Veteran was treated for left knee sprain, which occurred while stepping off of the tailgate of a truck in a motor pool.  This indicates an in-service incurrence involving the left knee, other than the 1972 injury reported by the Veteran.  It is also indicative of additional missing service records, suggests verification of the Veteran's periods of active service, and suggests soliciting appropriate service treatment records through to the end of the Veteran's apparent second period of service.  Again, this evidence invokes VA's 38 C.F.R. § 3.159(c)(2) duty to assist, and a remand is, therefore, required.

Post-Service Private Treatment Records

VA also has a duty to assist the Veteran in obtaining relevant private treatment records under 38 C.F.R. § 3.159(c)(1).  In this case, partial private records relating to treatment of the left knee are included in the claims folder.  In particular, a June 2000 handwritten preliminary report from a private Open MRI is in the record.  The notes on this report are suggestive of a cervical spine MRI, but another private record dated several days earlier shows that the Veteran was "scheduled for MRI of the left knee."  There is no such MRI report in the file.  Also, the Veteran submitted page 2 only of two private treatment records, dated April 19, 2000, and June 27, 2000.  Complete reports are not available for the Board's review.  This is particularly important since the June 2000 page 2 shows that the Veteran was receiving treatment related to an automobile accident, and the left knee MRI was seemingly ordered in relation to that treatment.  Therefore, there are seemingly pertinent post-service private treatment records missing from the claims folder.  The Board must remand the Veteran's claim so that these records can be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1) (2011).  

VA Examination

The Board recognizes the Veteran's contention at the hearing that he was examined by a VA examiner for the wrong knee.  See hearing transcript at page 4.  The Board has reviewed the February 2009 VA examination report and finds that the examiner appropriately discussed the nature of the disability as being to the left knee throughout.  There is no indication in the report that the wrong knee is being discussed.  Thus, reexamination does not appear necessary on that basis.  Nonetheless, the examination report is flawed in that it contains no medical nexus opinion.  There is already evidence in the service treatment records of a 1979 in-service left knee sprain, and presumably, after the development discussed above, the treatment records relating to the 1972 incident will also be of record.  Thus, on remand, after the records development is complete, an addendum is necessary to the February 2009 VA examination report so that the VA examiner can provide an opinion as to whether it is as likely as not that the Veteran's currently diagnosed left knee degenerative joint disease and/or left knee patellofemoral syndrome are causally connected to any incident of service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all dates of active service for the Veteran, including the dates of any service that prompted the January 1979 reenlistment examination and the August 1979 left knee injury during a motor pool.  38 C.F.R. § 3.159(c)(2) (2011).  

2.  Once all dates of service are clarified in the record, obtain all missing service treatment records, including any non-duplicative treatment records between the Veteran's initial 1972 entry into service through and including any subsequent periods of service in or around 1979.  These records should include, but are not limited to, the treatment, surgical, and hospitalization records dating in 1972 from the Walson Army Hospital in Fort Dix, New Jersey.  38 C.F.R. § 3.159(c)(2) (2011).

3.  After obtaining any needed additional information from the Veteran that is required for purposes of requesting private treatment records, including a fully executed authorization, the AOJ should obtain any available records regarding the Veteran's private treatment related to the left knee at any time following his discharge from service, including but not limited to complete records from the private physician(s) treating the Veteran in 2000 and 2001 for which VA already possesses partial records.  The AOJ should take appropriate action to obtain these records.

4.  Once the above development is complete and all newly obtained records are associated with the claims folder, obtain an addendum report from the physician that conducted the February 2009 VA examination, if available, and if not, then from another appropriate VA physician.  The addendum report should include an opinion as to the etiology of the Veteran's current left knee degenerative joint disease and patellofemoral syndrome.  The Veteran's claims file must be made available to and reviewed by the physician.  It is requested that the examiner determine if the Veteran's currently diagnosed left knee disability is at least as likely as not (a probability of 50% or higher) related to his active duty service period, including any in-service incident involving the left knee in 1972 and a left knee sprain in 1979.  The physician must provide a rationale for all opinions expressed.  If the physician cannot respond to the questions asked without resorting to mere speculation, then he or she must so state and must explain why he or she cannot provide the opinion without resorting to mere speculation.  Of course, if the VA examiner determines that a new examination or additional testing is necessary to complete this remand directive, such examination and/or testing should be scheduled and completed.

5.  After completion of the above, and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and readjudicate the claims.  If any benefit sought remains denied, the Veteran should be issued an appropriate supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. B. WEISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


